Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      DETAILED ACTION
	The office acknowledges Applicants amendments and arguments (3/18/2022) in response to the office action dated 11/18/2021. Claims 1, 5-11, 13, 14, 16-17 have been amended, claims 18-20 have been added new. Claims 2, 4 have been cancelled. For the sake of compact prosecution the examiner discussed proposed amendments with attorney of record. The attorney advised an office action be mailed. Applicants arguments have been fully considered but found not to be persuasive. The arguments are addressed below. Claim amendments necessitated the modified and/new rejections presented in this office action .The action is made final. Claims 1, 3, 5-20 are pending and are examined based on the merits herein.
	 		Response to Applicants’ Arguments
	(1) 112(1) rejection:
Applicants argue that amended claim 1 obviates the 112(1) rejection. Applicants’ reserves the right to reintroduce and argue in support of claim 1 at a later date. 

In response, the rectal cream of amended claim 1 comprises a lipophilic hydrophobic counter irritant including methanol, a lipophilic hydrophobic anesthetic including lidocaine and a lipophilic hydrophobic anti-inflammatory including hydrocortisone and CBD oil. The amended claim do not change the scope with the recited limitation though it includes the specific agents, methanol, lidocaine, or hydrocortisone. The limitation ‘including’ is defined in Merriam Webster as ‘to comprise as a part of a whole or group’. Hence the composition can comprise any lipophilic hydrophobic irritant including menthol for example.
The functional claiming of a genus can meet the written description requirement, but only if the specification either provides a representative number of species that are within the scope of the genus, or explains structural features that are common amongst the species within the scope so as to allow a person of ordinary skill in the art to recognize the genus members. In the instant case, a person of ordinary skill in the art, for example from the definition of lipophilic hydrophobic counter irritants may be able to identify few but not all the species. The only example provided in the specification for the hydrophobic irritant is menthol. The specification must describe the invention to sufficiently convey to a person of skill in the art that the patentee had possession of the claimed invention at the time of the application. It is suggested that the claim be amended to recite, to the specific agent, for e.g. a lipophilic hydrophobic counter irritant is menthol, anesthetic is lidocaine and anti-inflammatory is hydrocortisone. 
(II) 103 rejection: Rotunda, Seton Pharmaceuticals, YourGICenter and VocalMedia.
Applicants’ argue that Rotunda teaches nothing regarding formulations that pertain to internal mucosal surfaces such as those treated by a rectal cream as recited by Applicant. Thus, while Rotunda does teach preparations including cannabidiol that are formulated for topical application to the skin, there are numerous considerations when formulating preparations to be applied to internal mucosal linings such as that of the rectum. Nor does Seton Pharmaceuticals teach anything regarding the suitability or efficaciousness of this particular cream for treating other rectal pain that lies internal to the rectum. 

In response, Rotunda explicitly teach topical anti-inflammatory and anti-itch compositions comprising cannabidiol and can include hydrocortisone, lidocaine and menthol. Seton is explicit in teaching rectal cream composition comprising lidocaine and hydrocortisone for anti-inflammatory anesthetic role of hemorrhoid pain, swelling and inflammation. YourGI center teach general hemorrhoid symptoms include pain, itching and lidocaine and menthol for relieving pain. The reference teach corticosteroid to reduce inflammation and to relieve itching and cream dosage form can be used for hemorrhoids treatment. Vocalmedia explicitly teach CBD oil for hemorrhoids and pain/inflammation is associated with hemorrhoids. In summary, the prior art teach compositions comprising CBD oil and other agents for treating inflammation, pain and itches associated with hemorrhoids. Hemorrhoids, a rectal disorder are swollen veins in your anus and lower rectum and is associated with pain and itching. Rotunda’s topical dosage form include cream that can be applied to the rectum that comprise mucosal linings. It is noted that the claims are to a composition. Hence the anti-itch, anti-inflammatory topical cream formulated from the teachings of the prior art that comprises CBD oil, hydrocortisone, lidocaine and menthol will exhibit the same properties as the rectal cream of the instant claims including discomfort or other rectal pain. A person of ordinary skill in the art is always motivated to pursue the known options within her or his technical grasp.
Applicants’ argue that rectal creams are not simply for treating hemorrhoids. First, hemorrhoids are typically found under the skin of the anus and thus, is topically applied below the rectal mucosa and for the purposes of treating swollen blood vessels. A rectal cream, as recited by Applicant, treats a number of other ailments that afflict the rectum itself. 

In response, the instant claims are to the rectal cream composition. If a composition comprising the same active agents as claimed is formulated for rectal use, e.g. hemorrhoids the same cream can be used for other rectal conditions, e.g. rectal pain. As stated above and in the rejection a person of ordinary skill in the art would have found it obvious to arrive at the instant rectal cream with a reasonable expectation of success. If the intended use of the rectal cream is for different purposes then there must be a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, as a rectal cream can be formulated from the teachings of the prior art containing the same agents as claimed. In other words, the composition is the same no matter what its intended use is, and does not seem to distinguish over the composition with the recited active ingredients formulated from the combined teachings of the prior art. There is no limitation of applying to the mucosal lining of the rectum in the instant claims. In addition the rectal cream formulated from prior art can be applied to the rectum including the rectal mucosa. Applicants have not shown any evidence that the formulation comprising the same agents as in the instant claims prepared from the prior art teachings cannot be used for other rectal discomfort or cannot be applied to rectal mucosa. 
Applicants’ argue that While it is true that Vocal Media suggests that one might try treating hemorrhoids with CBD oil, the suggestion is made entirely on conjecture because as the commentator admits, there is no actual research by which to demonstrate that CBD oil would be effective for use in treating hemorrhoids at the time the article was posted on the web site. The commentator essentially reviews purported attributes of CBD oil and then concludes that if these benefits are in fact true, could help to treat hemorrhoids. Rotunda teaches topical preparations for application to the skin (not the mucosal linings of the rectum) and given that Seton Pharmaceuticals, YourGlCenter and Vocal Media all focus on only one very specific application for a rectal cream that is specific to hemorrhoids, Applicant respectfully submits that the Examiner's primafacie case is legally insufficient to suggest Applicant's recited rectal cream for the general treatment of rectal discomfort, nor is there a motivation to combine the cited combination of references to achieve the recited rectal cream preparation for treating general rectal discomfort.

As to Vocal Media, the reference explicitly teach the properties of CBD oil for treating inflammation, pain and its use in hemorrhoids. A person of ordinary skill in the art from the teachings of the reference would have found it obvious to try using for hemorrhoids and it is well known that pain and inflammation is associated with hemorrhoids and CBD oil is known for treating those symptoms. Rotunda teach topical product that includes components: cannabidiol, analgesic: lidocaine and anti-itch agent: menthol and anti-inflammatory agent: hydrocortisone. One of ordinary skill in the art from VocalMedia would have found it obvious to use CBD oil in the Rotunda composition. It is already known in the art the rectal cream of hydrocortisone and lidocaine for hemorrhoids treatment. As stated above and in the rejection a person of ordinary skill in the art would have found it obvious to formulate a rectal cream comprising the same active agents as in the instant claims from the combined prior art. One of ordinary skill in the art would have been motivated to formulate the rectal cream composition from prior art with a reasonable amount of success and use it for treating a rectal disorder and thus administration of the same for e.g. for hemorrhoids in subjects would provide relief from rectal discomfort (e.g. pain or itch). 
(ii) LaRosa in view of YourGICenter: LaRosa is again directed to formulations for topical application to the skin, and specifically for the relief of muscular pain and discomfort. Nowhere in LaRosa is it suggested that one could modify the formulations taught therein specifically for the purpose of application to the mucosal lining of the rectum. In addition, the YourGlCenter reference is directed specifically to the treatment of hemorrhoids, not to rectal pain and discomfort in general. There are fundamental differences between treating hemorrhoids specifically, and treating general rectal pain and discomfort that are not caused only by hemorrhoids. There is no suggestion that in the cited combination that one could modify formulations of LaRosa with ingredients for a hemorrhoid cream to achieve a rectal cream that is suitable and efficacious for general rectal discomfort.

In response, LaRosa topical analgesic cream comprise menthol, cannabidiol, and further can include lidocaine and hydrocortisone for minor aches and pain. It is obvious from YourGI center reference that the general hemorrhoid symptoms include pain, itching, skin irritation, and discomfort (See p 1 and p 2, Symptoms). The reference teach lidocaine, menthol and corticosteroids for treating hemorrhoids and the dosage form include cream. From the prior art teachings, a person of ordinary skill in the art would have found it obvious to formulate and use the topical analgesic comprising CBD oil, lidocaine, menthol and hydrocortisone to treat hemorrhoids in subjects. One of ordinary skill in the art would have been motivated to formulate and use the composition of LaRosa as in claim 1 is in expectation of reasonable amount of success and to relieve pain, itching, skin irritation and discomfort associated with hemorrhoids. Application of the composition comprising the same active agents as claimed will have the same properties and render substantially the same benefits including treating general rectal discomfort. The claim is not limited to any specific rectal discomfort and hemorrhoids are associated with rectal discomfort, e.g. pain, inflammation etc. There is no limitation of applying to the mucosal lining of the rectum in the instant claims. In addition the rectal cream formulated from prior art can be applied to the rectum including the rectal mucosa. Applicants have not shown any evidence that the formulation comprising the same agents as in the instant claims prepared from the prior art teachings cannot be used for other rectal discomfort or cannot be applied to rectal mucosa. It is the property of the composition and are seen to comprise the same ingredients in the same physical form as those used in this instantly claimed compositions and hence it is reasonably considered to have the same biological and therapeutic effects. 




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus, in this case, the number of chemical compounds to be used in the method may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP 2163(3)a(II)). 
The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
As the Federal Circuit has stated: The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872, F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).
The factors considered in the Written Description requirement are:
(1) level of skill and knowledge in the art,
(2) partial structure,
(3) physical and/or chemical properties,
(4) functional characteristics alone or coupled with a known or disclosed
correlation between structure and function, and
(5) the method of making the claimed invention
(1) Level of skill and knowledge in the art:
    The level of skill to practice the art of the instantly claimed invention is high and requires a variety of skills usually found in institutions and companies that employ highly trained and skilled scientists to carry out these tasks.     
(2) Partial structure: (3) Physical and/or chemical properties: and (4) Functional characteristics:
	Claim 1 is directed to:

    PNG
    media_image1.png
    187
    671
    media_image1.png
    Greyscale

The rejected claim is broad in regards to the lipophilic hydrophobic counter irritant, lipophilic hydrophobic anesthetic and lipophilic hydrophobic anti-inflammatory agents though the claim recites including specific agent(s). The limitation ‘including’ is defined in Merriam Webster as ‘to comprise as a part of a whole or group’. Hence the composition can comprise any lipophilic hydrophobic irritant including menthol and any lipophilic hydrophobic anesthetic including lidocaine and any lipophilic hydrophobic anti-inflammatory agent including hydrocortisone and is not limited to specific agent(s). 
(a) Actual reduction to practice and (b) disclosure of drawings or structural
chemical formulas:
	The prior art teach compositions comprising lidocaine, hydrocortisone, cannabidiol and methanol (US 20200352849). The compositions comprising four, three or two components or individually as cream and for rectal administration is known (e.g. US 5961997, US 20200093785, US 11116780 etc.). Cannabidiol is well known as a pain relieving agent (US 20100016418). 
	The specification provides data for the formulation comprising lidocaine, hydrocortisone, cannabidiol and methanol. The instant specification do not provide any data or list of lipophilic hydrophobic counter irritant, lipophilic hydrophobic anesthetic and lipophilic hydrophobic anti-inflammatory agents that can be used to formulate the rectal cream claimed. 
	Throughout the specification, the only formulation that is described comprises lidocaine, hydrocortisone, cannabidiol and methanol. There is no evidence or support for other rectal cream formulations in the instant specification. 
	(c) Sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:
	 A person of ordinary skill in the art is not provided with any guidance to lipophilic hydrophobic counter irritants other than methanol. In the instant case some anesthetic agents similar to lidocaine or the steroid, hydrocortisone is known. However, the lipophilic hydrophobic anesthetic and lipophilic hydrophobic anti-inflammatory agents are not limited to them. 
	The functional claiming of a genus can meet the written description requirement, but only if the specification either provides a representative number of species that are within the scope of the genus, or explains structural features that are common amongst the species within the scope so as to allow a person of ordinary skill in the art to recognize the genus members. In the instant case, a person of ordinary skill in the art, for example from the definition of lipophilic hydrophobic counter irritants may be able to identify few but not all the species. 
(5) Method of making the claimed invention:
To provide adequate written description and evidence of possession of a claimed formulation with the recited compound(s), the specification must provide sufficient description or guidance to the rectal cream as claimed.
Applicants have provided guidance to making the formulation of the rectal cream and with specific four agents, lidocaine, hydrocortisone, cannabidiol and methanol.
The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.
Those of ordinary skill in the art would not consider the applicant to have been in possession of the entire breadth of the claimed genus of the rectal cream formulation without knowing all the lipophilic hydrophobic counter irritant(s) as only methanol is listed in the specification. 
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). 
Based on the specification as originally filed, one of ordinary skill in the art will not recognize that the applicants were in possession of all the rectal cream compositions comprising different agents as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rotunda (US 20200352849, effective filing date: May/07/2019), Seton Pharmaceuticals (2019), YourGICenter (https://yourgicenter.com/hemorrhoid/, Dec 2013) and VocalMedia (https://vocal.media/potent/cbd-oil-for-relieving-the-pain-of-hemorrhoids, updated April 14 2020). 
	Rotunda teaches topically applied formulations comprising cannabidiol (CBD) to treat inflammatory, anti-itch diseases (see Abstract). The composition can include additional agents, anti-inflammatories, e.g. hydrocortisone, analgesics, e.g. lidocaine, anti-itch products, menthol ([0017], claims 1-3, 6, 7, 12, [0021], [0024], [0025]). The topical medical system can be a cream (See claims 1-2, [0020], [0023], [0024]. Rotunda teaches that CBD has many potential uses as a therapeutic agent for numerous pathological conditions, known pharmacological effects of CBD include an-inflammation, analgesic (anti-pain) etc. (see [0012]). The reference teaches that cannabidiol can be configured to deliver as an oil [0035]. The topical composition can include Vitamins (claim 3) and essential oils ([0017]). 
	Seton Pharmaceuticals teach rectal cream comprising lidocaine hydrochloride (3%) and hydrocortisone acetate (1%) for anti-inflammatory anesthetic relief of hemorrhoid pain, swelling and inflammation. 
	YourGICenter teaches the general hemorrhoid symptoms include pain, itching, skin irritation, and discomfort (See p1, and p 2, Symptoms). The reference teaches anesthetic, lidocaine (2-5%) temporarily relieve pain (p 5, last para), analgesic like menthol (0.1-1.0%) (p 7, Analgesics) and corticosteroids to reduce inflammation and to relieve itching, only products with weak corticosteroid effects are available over-the-counter and stronger corticosteroid products that are available by prescription should not be used for treating hemorrhoids (p 7, Corticosteroids). Products used for treating hemorrhoids are available as creams, ointment, suppositories etc. (see p 5, Over the counter medications).
	 Vocalmedia explicitly teach the use of CBD oil for hemorrhoids (see page 3, last para). The reference teaches that pain and inflammation associated with hemorrhoids are treated with CBD oil (see p 4, para 1-2). 
	From the combined teachings of the prior art a person of ordinary skill in the art would have found it obvious to formulate a rectal cream comprising hydrocortisone, lidocaine, menthol and CBD for rectal comfort because (i) Rotunda teaches topical compositions, e.g. cream comprising CBD, hydrocortisone anti-inflammatory, analgesic lidocaine and anti-itch product, menthol (ii) Seton teaches rectal cream comprising lidocaine and hydrocortisone (iii) YourGICenter teaches analgesic menthol, anesthetic lidocaine, corticosteroids for treating pain and itching associated with hemorrhoids (iv) the vocal media reference teach the use of CBD oil in hemorrhoids.  
	A person of ordinary skill in the art would have been motivated to formulate a rectal cream composition comprising hydrocortisone, lidocaine, menthol and CBD oil for increased rectal comfort, for e.g. hemorrhoids in expectation of reasonable amount of success and to provide therapeutic benefits in treating pain and itch associated with hemorrhoids. Thus claims 1, 10 would have been obvious over the combined prior art. Further each component has been known in the art for rectal disorder, e.g. hemorrhoid treatment individually a person of ordinary skill in the art would have been motivated to combine all the four components into a single rectal cream formation to provide increased rectal comfort for subjects with hemorrhoids for example in expectation of achieving synergistic or additive therapeutic benefits.
As to the strength of 0.5% menthol, in clams 3, 12, YourGICenter teaches 0.1-1.0% menthol can be used for treating hemorrhoids. As to USP, it is United States Pharmacopeia.
As to claims 5, 13 YourGICenter teaches 2-5% lidocaine can be used for treating hemorrhoids. 
As to claims 7, 14 Seton teaches 1% hydrocortisone in the cream formulation for hemorrhoids. 
As to claims 9, 11 (the first claim 16 as filed by the Applicants), wherein the hydrocortisone is non-prescription strength it is noted YourGICenter suggests the use of weak strength corticosteroids and not stronger prescription products. Hence, one of ordinary skill in the art would have found it obvious to use non-prescription strength for rectal cream as in the instant claims for the over-the-counter products. 
As to claims 8, 15, 17 the prior art teaches hydrocortisone acetate and not chloride salt of hydrocortisone. 

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rotunda (US 20200352849, effective filing date: May/07/2019), Seton Pharmaceuticals (2019), YourGICenter (https://yourgicenter.com/hemorrhoid/, Dec 2013) and VocalMedia (https://vocal.media/potent/cbd-oil-for-relieving-the-pain-of-hemorrhoids, updated April 14 2020) as applied to claims 1, 3, 5, 7-15, 17 above and in view of Layani et al. (WO 2020/070741).
The references are not explicit in teaching the amount of CBD oil. 
Layani teachings relate to compositions comprising CBD oil for treating anorectal disorders, e.g. hemorrhoids (internal or external) and amelioration of its symptoms (See abstract, Background, p 2, para 1, p 23, line 31). The invention provides a composition comprising about 1-40% by weight of CBD oil for the treatment (p 2, lines 28-29). Layani teach that the topical application include intra-rectal, intra-anal including the tissue of rectum and anus and the dosage form can be creams (page 13, lines 3-6, p 25, line 27, 30). 
From Layani one of ordinary skill in the art would have found it obvious to use an amount of 0.25% CBD oil in the composition formulated from the prior art. It is noted that about 1% is an approximate amount and it is within the skill of an artisan to adjust the amounts in a composition and arrive at the instant claims. In addition it is noted that one of ordinary skill in the art would have found it obvious to add lesser than 1% in the composition is because other active agents in the composition such as lidocaine and hydrocortisone are well known in the art to treat hemorrhoids. A person of ordinary skill in the art would have found it obvious to add 0.25% of CBD oil in the composition for formulation and use it to ameliorate the symptoms of hemorrhoids.  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rotunda (US 20200352849, effective filing date: May/07/2019), Seton Pharmaceuticals (2019), YourGICenter (https://yourgicenter.com/hemorrhoid/, Dec 2013) and VocalMedia (https://vocal.media/potent/cbd-oil-for-relieving-the-pain-of-hemorrhoids, updated April 14 2020) as applied to claims above in view of Layani et al. (WO 2020/070741).
Rotunda, Seton, VocalMedia, Layani as above. 
The references are not explicit in teaching that the rectal cream further comprises emollient base.
Layani teachings are to topical compositions incorporating cannabis (e.g. cannabidiol). The reference teach emollient soothes the skin, it can be a moisturizer, cream, the moisturizer can be coconut oil, vitamin E oil [0025].
A person of ordinary skill in the art would have found it obvious and motivated to formulate the rectal cream comprising cannabidiol with emollients such as coconut oil and Vitamin E from the teachings of Layani. A person of ordinary skill in the art would have been motivated to further include emollient cream base in the rectal cream to soothe the skin and provide moisturizing effect. Thus claims 18-20 would have been obvious over the combined prior art. 


	Claims 1, 3, 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over LaRosa et al. (US 20210015836, US Provisional, 7/18/2019, 9/30/2019, 02/18/2020, 03/09/2020) in view of YourGICenter (https://yourgicenter.com/ hemorrhoid/, Dec 2013).
The instant claim 1 as above.
LaRosa teaches a topical analgesic cream comprising menthol, cannabidiol for temporary relief of minor aches and pain, the topical analgesic cream provides a cooling sensation (claims 1, 3). In some embodiments the topical analgesic includes at least one of menthol, lidocaine, lidocaine HCl [0127]. The menthol can be in the amount of 0.7-16 wt %, lidocaine 4+/-0.8 wt % [0128]. Analgesic cream comprising lidocaine and menthol is taught [0353]. Other analgesic agents that can be added in the composition include hydrocortisone (0.25-1%), hydrocortisone acetate (0.25-1%) [0020], Table 12, 13. 
LaRosa is not explicit in teaching the topical analgesic composition, e.g. cream as rectal cream for increased rectal comfort. 
	YourGICenter teaches the general hemorrhoid symptoms include pain, itching, skin irritation, and discomfort (See p 1 and p 2, Symptoms). The reference teaches anesthetic, lidocaine (2-5%) temporarily relieve pain (p 5, last para), analgesic like menthol (0.1-1.0%) (p 7, Analgesics) and corticosteroids to reduce inflammation and to relieve itching, only products with weak corticosteroid effects are available over-the-counter and stronger corticosteroid products that are available by prescription should not be used for treating hemorrhoids (p 7, Corticosteroids). Products used for treating hemorrhoids are available as creams, ointment, suppositories etc. (see p 5, Over the counter medications).
	From the teachings of YourGICenter it would have been obvious to a person of ordinary skill in the art that hemorrhoids are associated with pain, itching, skin irritation and discomfort. Further taught is that rectal cream comprising different medications, e.g. analgesics, corticosteroids can be used in treating the condition. From such teachings a person of ordinary skill in the art would have found it obvious to formulate and use the topical analgesic comprising CBD oil, lidocaine, menthol and hydrocortisone to treat hemorrhoids in subjects. 
	One of ordinary skill in the art would have been motivated to formulate the composition as in claim 1 is in expectation of reasonable amount of success and to relieve pain, itching, skin irritation and discomfort associated with hemorrhoids. Thus claims 1, 4, 6, 10 would have been obvious over the combined prior art teachings. 
As to the strength of 0.5% menthol, in clams 3, 12, YourGICenter teaches 0.1-1.0% menthol can be used for treating hemorrhoids. LaRosa teaches 0.7-16 wt % of menthol can be added to the composition. As to USP, it is United States Pharmacopeia.
As to claims 5, 13 YourGICenter teaches 2-5% lidocaine can be used for treating hemorrhoids. 
As to claims 7, 14 LaRosa teaches 0.25-1% hydrocortisone can be added to the formulation. 
As to claims 9, 11 (the first claim 16 as filed by the Applicants), LaRosa teaches 0.25-1% hydrocortisone can be added to the formulation. Further, YourGICenter suggests the use of weak strength corticosteroids and not stronger prescription products. Hence, one of ordinary skill in the art would have found it obvious to use non-prescription strength for rectal cream as in the instant claims for the over-the-counter products. 
As to claim 16, a person of ordinary skill in the art would have found it obvious and motivated to formulate the instantly claimed rectal cream for increased rectal comfort comprising menthol USP 0.5%, lidocaine USP 2%, hydrocortisone 1% and CBD oil from the combined prior art for the reasons cited above. 
As to 8, 15, 17 LaRosa reference teaches hydrocortisone, hydrocortisone acetate and not chloride salt of hydrocortisone. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over LaRosa et al. (US 20210015836, US Provisional, 7/18/2019, 9/30/2019, 02/18/2020, 03/09/2020) in view of YourGICenter (https://yourgicenter.com/ hemorrhoid/, Dec 2013). as applied to claims above in view of Layani et al. (WO 2020/070741).
LaRosa and YourGICenter teachings as discussed above. 
The references are not explicit in teaching that the rectal cream further comprises emollient base, coconut oil and Vitamin E.
Layani teachings are to topical compositions incorporating cannabis (e.g. cannabidiol). The reference teach emollient soothes the skin, it can be a moisturizer, cream, the moisturizer can be coconut oil, vitamin E oil [0025].
A person of ordinary skill in the art would have found it obvious and motivated to formulate the rectal cream comprising cannabidiol with emollients such as coconut oil and Vitamin E from the teachings of Layani. A person of ordinary skill in the art would have been motivated to further include emollient cream base in the rectal cream to soothe the skin and provide moisturizing effect. Thus claims 18-20 would have been obvious over the combined prior art. 

Note: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5961997 teaches antipruritic composition comprises menthol, lidocaine, hydrocortisone, e.g. cream dosage form. US 20060194759 A1 teaches topical composition for treating pain and inflammation that comprises menthol, anti-inflammatory steroid (hydrocortisone), topical anesthetic (lidocaine) and the composition can be in the form of a cream. 
				Conclusion
Applicant's amendment necessitated the modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627